     Melissa Baloian SBN# 232602
1    Law Office of Melissa Baloian
     5424 N. Palm Ave. Suite 106
2    Fresno, California 93704
     Telephone (559) 352-2331
3    Mbaloian.law@gmail.com
4
     Attorney for Defendant JAIME MORENO-CASTANEDA.
5

6

7

8                          IN THE UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,                 )     Case No. 1:11-CR-0442 AWI
                                                   )
12                                                 )     STIPULATION REGARDING
                            Plaintiff,             )
                   vs.                                   SCHEDULE FOR DEFENDANT’S
13                                                 )
                                                   )     MOTION TO REDUCE SENTENCE
14   JAIME MORENO-CASTANEDA,                       )     UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                   )     FINDINGS AND ORDER
15                                                 )
                            Defendant.             )
16                                                 )

17
                                           STIPULATION
18

19           The defendant, JAIME MORENO-CASTANEDA, by and through his counsel, Melissa
20   Baloian, and the United States of America, by and through its counsel, Assistant United States
21   Attorney Vincenza Rabenn, hereby stipulate as follows:
22           1.    By previous order, the supplemental motion is due for filing on or before July 2,
23   2021.
24           2.    Defendant’s counsel has been appointed to evaluate Defendant’s pro se
25   submission of a compassionate release motion. Counsel is still in the process of obtaining
26   Defendant’s records from BOP, which are imperative to the compassionate release motion.
27           3.    Mr. Moreno-Castaneda is in custody, and communication had been delayed by the
28   prison. Counsel had been trying to set up a legal phone call with the prison, and it took much




                                                   -1-
1    longer than anticipated. Counsel has resent Mr. Moreno-Castaneda important waivers to obtain
2    his records.
3             4.       The parties agree and stipulate, and request the Court to set the briefing schedule
4    on the defendant’s motion as follows:
                   a.     The defendant’s supplemental motion shall be filed on or before August
5

6    20, 2021;

7                      b.        The government’s response is to be filed on or before September 10, 2021;
8
                       c.        The defendant’s reply to the government’s response is to be filed on or
9
     before September 17, 2021.
10

11
              IT IS SO STIPULATED.

12            Dated: July 1, 2021
                                                                      /s/ MELISSA BALOIAN
13                                                                    _____________________
14
                                                                      Melissa Baloian
                                                                      Attorney for Defendant
15
              Dated: July 1, 2021
16

17                                                                    /s/ VINCENZA RABENN
                                                                      _______________________
18                                                                    Vincenza Rabeen
                                                                      Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28
     -------------------------------------------------------------------------------------------------------------------------



                                                                -2-
1
                                         FINDINGS AND ORDER
2

3           Based upon the stipulation and representations of the parties, the Court adopts the following

4
     as a revised briefing schedule regarding the defendant’s motion for sentence reduction:

5
            a)      The defendant’s supplemental motion is due on or before August 20, 2021;

6
            b)      The government’s response is due on or before September 10, 2021;

7
            c)      The defendant’s reply is due on or before September 17, 2021.

8    IT IS SO ORDERED.
9
     Dated: July 1, 2021
10                                                SENIOR DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      -3-
